TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                             AT NASHVILLE

Carlotta Davis,                                   )
            Employee,                             )   Docket No. 2017-06-0931
v.                                                )
GCA Services Group, Inc.                          )
            Employer,                             )   State File No. 20334-2017
And                                               )
Indemnity Ins. Co. North America,                 )
            Carrier.                              )   Judge Joshua D. Baker


    EXPEDITED HEARING ORDER FOR TEMPORARY DISABILITY BENEFITS


        This claim came before the Court on November 30, 2017, for an Expedited
Hearing. The focus of this case is whether Ms. Davis is entitled to temporary partial
disability benefits and mileage reimbursement.1 GCA Sevices Group, Inc. asserts Ms.
Davis experienced an idiopathic injury and is not entitled to workers’ compensation
benefits. As explained below, the Court finds that Ms. Davis is entitled to temporary
partial disability benefits, but she did not establish her claim for mileage reimbursement.

                                         History of Claim

        Ms. Davis answered a cell-phone call from her supervisor at GCA while using a
floor-scrubber. When the conversation became heated, Ms. Davis fell as she hurriedly
pushed the floor-scrubber and its electrical cord aside in order to exit the room to speak
privately with the supervisor. She suffered right shoulder and head contusions, a cervical
strain, a lumbosacral injury, and a chipped tooth.

       Ms. Davis testified she pushed the equipment and cord aside and “turned around
and slipped up and fell.” In deposition testimony, however, Ms. Davis said, “David was
the cause of me falling because he’s yelling in my ear and I’m trying to . . . go outside to
1
  Although the parties disputed medical benefits in the Dispute Certification Notice, GCA agreed to pay
for treatment Ms. Davis received for “tooth number 14.“ Ms. Davis acknowledged GCA has paid the
remaining medical bills.

                                                  1
talk to him.” At the hearing, she said, “I don’t know if it was the cord or the damp floor.
I don’t know which one it was for sure.”

       Initially, GCA accepted the claim but later denied benefits, asserting the injury
was idiopathic. Ms. Davis chose Concentra from a panel and received treatment from Dr.
Chae Ko. His March 21 restrictions permitted lifting, pushing, or pulling up to ten
pounds frequently for six hours per day. The restrictions, although accommodated,
limited Ms. Davis’ eight-hour workday to only six hours. A wage statement and
paychecks introduced at the hearing indicated Ms. Davis earned an average weekly wage
of $360.53 before her injury and $291.19 post-injury.

       GCA introduced a separation notice showing Ms. Davis’ termination on May 31
for “lack of work” and for being “out of compliance with her worker’s [sic] comp claim”
because she had not chosen a physician from a panel GCA emailed her on May 2. Mr.
Parker testified that GCA keeps just “twenty percent” of employees after the school year,
employing only experienced floor cleaners in summer.

       Ms. Davis returned a signed panel on June 21, and GCA provided authorized
treatment with neurologist Dr. Robert Weiss. While GCA emailed the panel to her
several weeks earlier, Ms. Davis said she does not regularly check her email. Dr. Weiss
reported on July 12 that he had no treatment to offer Ms. Davis and could not explain her
symptoms in light of her normal MRI. He further concluded that Ms. Davis sustained no
permanent impairment from her injury and needed no restrictions.

                       Findings of Fact and Conclusions of Law

      Ms. Davis requested temporary disability benefits and mileage reimbursement.
Ms. Davis has the burden to prove the essential elements of her claim, but to prevail at an
expedited hearing she need only present sufficient evidence from which the Court can
determine she is likely to prevail at a hearing on the merits. McCord v. Advantage
Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       In addition to arguing that Ms. Davis’ injury is idiopathic, GCA contended that her
delay in selecting Dr. Weiss from a physician panel constituted noncompliance with
medical care. GCA reasoned that due to her noncompliance, she is not due temporary
partial disability benefits. GCA asserted Ms. Davis is not entitled to mileage
reimbursement because her home was within a fifteen-mile radius of the physician’s
office. For the reasons provided below, the Court holds Ms. Davis suffered a
compensable injury and can recover accrued temporary partial disability benefits. The
Court denies her claim for mileage reimbursement.

       An idiopathic injury has “unexplained origin or cause, and generally does not arise
out of the employment unless ‘some condition of the employment presents a peculiar or

                                            2
additional hazard.’” Frye v. Vincent Printing Co., et al. 2016 TN Wrk. Comp. App. Bd.
LEXIS 34, at *11 (Aug. 2, 2016) (internal citation omitted). “Cause” in this context is
not “proximate cause” as used in the law of negligence; rather, “cause means that the
accident originated in the hazards to which the employee was exposed as a result of
performing his or her job duties. Id. at *12. Further, Tennessee courts “have consistently
held that an employee may not recover for an injury occurring while walking unless there
is an employment hazard, such as a puddle of water or a step, in addition to the
employee’s ambulation.” Wilhelm v. Krogers, 235 S.W.3d 122, 128-129 (Tenn. 2007).

        Ms. Davis described a confluence of work-related events that explained her fall,
including moving equipment and its electrical cord on a newly-cleaned floor while in an
emotional, “agitated” state due to a contentious phone call with her supervisor. Based on
the standards set forth above, the Court finds that Ms. Davis’ injury is not idiopathic and
that the accident originated in the hazards of her employment. Thus, the Court holds Ms.
Davis suffered a compensable injury.

        Having found compensability, the Court considers Ms. Davis’ entitlement to
temporary partial disability benefits. To establish entitlement to temporary disability
benefits, Ms. Davis must show a compensable injury disabled her from working; a causal
connection exists between her injury and inability to work; and the duration of her
disability. Jones v. Crencor, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Dec. 11,
2015). Compensation for temporary partial disability is sixty-six and two-thirds percent
of the “difference between the average weekly wage of the worker at the time of the
injury and the wage the worker [earns] in the worker’s partially disabled condition.”
Tenn. Code Ann. § 50-6-207(2) (2017). The Court holds GCA must pay her temporary
partial disability benefits.

        Concentra’s records show Ms. Davis’ compensable injury disabled her from
working her typical eight-hour workday beginning March 21. Testimony demonstrated
that GCA accommodated her restrictions by employing her for only six hours per day
until it terminated her on May 31 due to “lack of work.” GCA’s argument that Ms.
Davis was non-compliant with medical care because she delayed returning a panel is
without merit. While it is true that Tennessee Code Annotated section 50-6-204(a)(6)(A)
(2017) suspends benefits if an employee “refuses to accept medical care,” Ms. Davis did
not refuse medical care. She did not return the panel the sooner because GCA sent it by
email, which she does not check regularly.

      Dr. Weiss reported on July 12 that Ms. Davis could work without restrictions.
The Court finds Ms. Davis established she is likely to prevail at a hearing on the merits in
demonstrating she suffered a compensable injury that caused her partial disability from
March 21 to July 12.



                                             3
       Based on her wage statement and post-injury paychecks, the Court finds Ms.
Davis earned an average weekly wage of $360.53 prior to the injury and $291.19 post-
injury until her termination on May 31. Sixty-six and two thirds of that $69.34 difference
is $46.23, or $6.60 per day, which is owed for ten weeks and one day from March 22 to
May 31, totaling $469.28 in temporary partial disability benefits.

        After May 31, Ms. Davis earned no wages in her partially disabled condition,
entitling her to an average weekly wage of $360.53. Her compensation rate was $240.35
per week or $34.34 per day. GCA shall pay Ms. Davis $1,682.45 in temporary partial
disability benefits for the six-week period from June 1 through July 12, the day Dr. Weiss
released her to return to full duty work.

        Lastly, the Court turns to whether Ms. Davis is entitled to mileage reimbursement.
For mileage, an injured worker is owed mileage reimbursement when she travels “to an
authorized medical provider or facility located outside a radius of fifteen (15) miles from
the insured worker’s residence or workplace.” Tenn. Code Ann. § 50-6-204(a)(6)(A).
Ms. Davis testified that Concentra, the authorized provider, was roughly eight miles from
her home. Because Concentra is located within a fifteen-mile radius of Ms. Davis’ home,
she is not due mileage reimbursement.

      It is ORDERED as follows:

   1. GCA shall pay Ms. Davis $2,151.73 in temporary partial disability benefits.

   2. The Court denies Ms. Davis’ claim for mileage reimbursement.

   3. This matter is set for a Scheduling Hearing on Monday, February 5, 2018, at
      9:30 a.m. (CST). You must call 615-741-2113 or toll-free 855-874-0474 to
      participate in the Hearing. Failure to call may result in a determination of issues
      without your further participation.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2016). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by    email      to
      WCCompliance.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance. For
      questions regarding compliance, please contact the Workers’ Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov.



                                            4
ENTERED ON DECEMBER 13, 2017.



                                ______________________________________
                                Joshua Davis Baker, Judge
                                Court of Workers’ Compensation Claims




                                  5
                                   APPENDIX

Exhibits
   1. Medical Records
   2. Affidavit of Carlotta Davis
   3. Separation Notice
   4. Wage Statement and Earnings
   5. Mileage Reimbursement Request
   6. Records from Nashville General Hospital
   7. Emails

Technical Record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Employer’s Pre-Hearing Witness and Exhibit List




                                         6
                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on December 13th__, 2017.

 Name                       Certified    Fax       Email   Service sent to:
                             Mail
 Carlotta Davis,               X                    X      326 Tanglewood Court
 Self-represented                                          Nashville, TN 37211
 Employee                                                  Carlotta984@gmail.com
 Allen Callison,                                    X      acallison@chartwell.com
 Employer’s Attorney



                                           ______________________________________
                                           PENNY SHRUM, COURT CLERK
                                           wc.courtclerk@tn.gov




                                               7